*710OPINION.
James:
The taxpayers bring to the Board allegations of error in the closing inventories of the years 1918 and 1919, by which it is sought to increase the closing inventory for 1918 by 212 bales of cotton, at an alleged value of $27,615.69, and to decrease the inventory at the end of 1919 by 43 bales of cotton at an alleged value of $14,496.88. Voluminous testimony was taken by deposition, from which it appears that 212 bales of cotton were sold by the Greenwood Pickery in February, 1919, but the testimony wholly fails to show when this cotton was acquired, or that it was on hand December 31, 1918. The record is even less clear as respects the 43 bales of cotton alleged not to have been on hand at the close of 1919.
The taxpayers appear to have accepted the determination of the Commissioner for the taxable year 1918, in which their income from the Greenwood Pickery is determined upon the basis of the closing inventory of 1918, which, for purposes of the year 1919, is now sought to be increased. Determinations of the Commissioner involving inventories which have compensating effects upon succeeding taxable years are not to be disturbed except by clear and convincing evidence of error, particularly in cases in which the taxpayer has received the benefit of alleged error in an earlier year, barred at the time of appeal to this Board by the statute of limitations.
The taxpayers also claim an allowance for depreciation upon certain property. This issue was first raised by some testimony at the *711time of taking depositions, and tlie claim is formally set np only in the brief filed subsequent to the hearing. The Commissioner objects to any allowance in this connection, for the reason that the issue was not raised by the pleadings. The Board is not satisfied that depreciation should be allowed under all the circumstances, or that it has not been in effect secured by allowances for repairs and replacements already made by the Commissioner, based on the reports of the examining revenue agents, nor is the Board disposed, ordinarily, to permit the injection of new issues of fact after the pleadings have been filed and the issues drawn.
Arundell not participating.